Citation Nr: 0732297	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  07-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for left lower 
extremity peripheral neuropathy, to include as secondary 
to service-connected internal derangement of the right 
knee.

2.	Entitlement to service connection for tinnitus.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, as secondary to service-connected internal 
derangement of the right knee, to include whether 
service connection can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1943 
to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The RO declined to reopen a claim for degenerative joint 
disease of the left knee to include as secondary to service-
connected internal derangement of the right knee for lack of 
new and material evidence.  The RO also denied claims for 
service connection for (1) tinnitus, and (2) left lower 
extremity peripheral neuropathy, as secondary to service-
connected internal derangement of the right knee.  The RO 
issued a notice of the decision in May 2006.  In September 
2006, the veteran timely filed a Notice of Disagreement (NOD) 
as to the claims for service connection for tinnitus and 
degenerative joint disease of the left knee.  The RO provided 
a Statement of the Case (SOC) in November 2006 and 
thereafter, in December 2006, the veteran timely filed a 
substantive appeal.  The RO submitted a Supplemental 
Statement of the Case (SSOC) in January 2007.  

The Board notes that the December 2006 Form 9 challenged the 
RO's denial of the claim for secondary service connection for 
left lower extremity peripheral neuropathy.  The Board 
construes the veteran's substantive appeal as a timely NOD 
with respect to this issue, as this document clearly 
expressed his disagreement, in writing, with the decision.  
See 38 C.F.R. § 20.201.  The record reflects that the RO has 
not issued the requisite SOC with respect to this remaining 
issue pursuant to 38 C.F.R. 
§ 20.200, and therefore, the Board must remand this issue for 
proper issuance of an SOC, and to provide the veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

In July 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in September 2007.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted. 

2.  Tinnitus developed as a consequence of exposure to 
acoustic trauma during service.

3.  The RO denied service connection for degenerative joint 
disease of the left knee, to include as secondary to service-
connected internal derangement of the right knee, in April 
2002; the veteran did not appeal this denial and it is final.

4.  Evidence received since the April 2002 decision includes 
a September 2006 private provider letter which substantiates 
the claim for service connection for left knee disability 
secondary to service-connected internal derangement of the 
right knee.

5.  Service-connected internal derangement of the right knee 
has caused an increase in severity of left knee pathology.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 

2.  The evidence received since the April 2002 RO decision 
denying service connection for a left knee is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2007). 

3.  Secondary service connection for a left knee disability 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The RO has substantially satisfied the duty to notify and 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.310 and 
3.326(a).  The RO also apprised the veteran of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant given the favorable nature of 
the Board's decision.

II. Tinnitus

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service disease is not enough; there 
must be evidence of a chronic disability.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

The veteran reports that he was exposed to loud weapons fire 
while serving as a rifle squad leader during World War II and 
while making "several landings in the Pacific theater."  He 
testified that he has had an intermittent ringing sound in 
his ears since shortly after the war.  Service records show 
that the veteran was a squad leader during World War II, and 
that he received the Asiatic Pacific Service Medal.  The 
veteran has been service-connected for bilateral hearing loss 
since May 2006. 

In a January 2006 letter, a private physician, K.J.D., M.D., 
opined that the veteran suffered from tinnitus "due to noise 
induced trauma while in active military service."  

In May 2006, the veteran submitted to a VA audiological 
examination.  The examiner noted that subsequent to service 
the veteran worked as a heavy equipment operator for the New 
York City Sanitation Department and did not wear hearing 
protection.  The examiner indicated that "[t]innitus was not 
reported."  

In his September 2006 NOD, the veteran made the following 
statement:

During the evaluation I did not understand what the 
term tinnitus meant.  Had they asked me about the 
constant hum and sometime ringing in my ears I 
would have told them about the conditions of my 
hearing.  

The record also contains a November 2006 private consultation 
report.  However, the report does not indicate whether the 
veteran complained of tinnitus, nor does it include a 
diagnosis of tinnitus.

The Board recognizes that tinnitus was not documented until 
nearly 60 years after service.  However, the Board finds that 
the veteran credibly testified that he was repeatedly exposed 
to loud weapons fire during service.  He stated that he has 
suffered from tinnitus since shortly after service, which 
supports a showing of continuity of symptomatology after 
service.  Furthermore, the January 2006 private clinician 
diagnosed tinnitus and determined that it was secondary to 
the veteran's in-service noise exposure.  Thus, the evidence 
as to whether the veteran's tinnitus is related to service is 
in relative equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Given the veteran's credible testimony regarding 
inservice acoustic trauma and documented tinnitus and 
service-connected bilateral hearing loss, any doubt is 
resolved in the veteran's favor and service connection for 
tinnitus is granted.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


III.  Left Knee

New and Material Evidence

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his May 2005 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178. "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

In this case, since the April 2002 RO decision, the veteran 
has submitted a September 2006 private provider opinion 
concerning the etiology of his left knee condition.  The 
treating physician, D.G., M.D., determined that the veteran's 
service connected right leg disability has aggravated his 
left knee disability.  In addition, he noted atrophy in the 
muscles of both legs.  This nexus opinion is both entirely 
new and material, and the Board finds that such evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the veteran's claim for secondary service connection for left 
knee disability is reopened.

Secondary Service Connection - Left Knee

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

The Board determines that the evidence of record supports a 
finding of secondary service connection for the veteran's 
left knee disability.  The September 2006 private provider 
opinion presents sufficient competent evidence that service-
connected internal derangement of the right knee has caused 
an increase in severity of left knee pathology.  Accordingly, 
the service connection claim for currently diagnosed 
degenerative joint disease of the left knee, as secondary to 
service-connected internal derangement of the right knee, is 
granted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.310.  The benefit of the doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is granted.

Service connection for degenerative joint disease of the left 
knee is granted.


REMAND

As explained above, the RO denied service connection for left 
lower peripheral neuropathy, to include as secondary to 
service-connected internal derangement of the right knee, 
currently evaluated at 30 percent.  The veteran thereafter 
submitted a timely NOD.  The RO has not issued a SOC with 
respect to this remaining issue.  Therefore, a remand for 
this action is necessary.  See Manlincon, 12 Vet. App. at 
240-41.

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC to the veteran and his 
representative addressing the issue of entitlement 
to service connection for left lower peripheral 
neuropathy, to include as secondary to service-
connected internal derangement of the right knee.

The veteran must be advised of the time limit in 
which he may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).

The case should then be returned to the Board for 
further appellate consideration, only if an appeal 
is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


